Order entered June 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00488-CV

                         ESPERANZA PARRENO MEJIA, Appellant

                                                 V.

   MICHAEL RYAN SAWYER, VICKIE MOSELEY, VINCE RAY MOSELEY, AND
        AMERICAN HYDRAULIC SERVICE CORPORATION, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-01807

                                             ORDER
       Before the Court is appellant’s June 19, 2019 motion for extension of time to file

appellant’s brief. In the motion, appellant requests a sixty day extension. We GRANT the

motion to the extent that appellant’s brief shall be filed by July 20, 2019.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE